Order modified by striking out the provision for $250 counsel fee, and as so modified *682affirmed, without costs. We are of opinion that there is no authority which permits the granting of counsel fee in a case such as this. Young, Lazansky and Carswell, JJ., concur; Kapper and Hagarty, JJ., dissent and vote to affirm upon the ground that the services of the attorney were rendered in a matrimonial action, in furtherance of the wife’s right to support under section 1170 of the Civil Practice Act, and were made necessary by the husband’s deceit.